Title: To George Washington from Thomas Mifflin, 27 May 1794
From: Mifflin, Thomas
To: Washington, George


                  
                     Sir.
                     Philadelphia, 27th May 1794.
                  
                  In compliance with the request of Judge Addison, I have the honor to transmit to you a copy of his letter, dated the 12th current, in explanation of the Extract communicated to you on the 18th of April last, relatively to the collection of the Excise in the Western counties.  As it appears, that the information, which he enabled me to lay before you, has been used in a way that was not intended, justice requires that the foundation of his opinions should be clearly understood. I have the honor to be, With perfect respect, Sir, Your Excellency’s Most Obedt Hble servt 
                  
                     Tho. Mifflin
                  
               